              Case 19-23676-AJC         Doc 36-2     Filed 05/12/20     Page 1 of 2




                                          EXHIBIT “B”
                                         Proposed Order




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION
                                 www.flsb.uscourts.gov
In re:

 HECTOR Y. FAGUNDO SERRANO,                            Case No. 19-23676-AJC
                                                       Chapter 7
      Debtor.
 _______________________________/

              ORDER GRANTING TRUSTEE’S MOTION TO APPROVE
          SETTLEMENT AND COMPROMISE OF PERSONAL INJURY CLAIM

         THIS CAUSE having come before the Court upon Marcia T. Dunn, Trustee’s Motion to

Approve Settlement and Compromise of Personal Injury Claim (the "Motion") [D.E. ___], and the

Court, having reviewed the file, and the Motion; and the movant, by submitting this form of order,

having represented that the Motion was served on all parties required by Local Rule 9013-1(D),

that the 21-day response time provided by that rule has expired, that no one has filed, or served on

the movant, a response to the Motion, and that the form of order was attached as an exhibit to the

Motion; and good cause having been shown, does hereby

         ORDER as follows:
             Case 19-23676-AJC           Doc 36-2     Filed 05/12/20     Page 2 of 2




       1.       The Motion is GRANTED, and the Settlement and Compromise of the Personal

Injury Claim is APPROVED.

       2.       Trustee is authorized to settle the personal injury claim as it relates to the Debtor

under the terms and conditions as outlined in the Motion (the “Settlement”).

       3.       The Trustee is authorized to execute any and all documents necessary to effectuate

the Settlement.

       4.       The Trustee is authorized to pay attorneys’ fees of Special Counsel, outstanding

costs advanced by Special Counsel, and settle medical liens, as specified in the Motion.

       5.       The Court retains jurisdiction to enforce the terms of the Settlement.

                                                ###
Submitted by:

Michael P. Dunn, Esq.
Florida Bar No. 100705
Dunn Law, P.A.
Counsel for Marcia T. Dunn, Chapter 7 Trustee
66 West Flagler Street, Suite 400
Miami, Florida 33130
Tel: 786-433-3866
Fax: 786-260-0269
michael.dunn@dunnlawpa.com

Attorney Dunn shall serve copies of this Order on all parties of record and file a certificate of
service.
